Citation Nr: 1604699	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-17 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than unspecified anxiety disorder), to include posttraumatic stress disorder (PTSD), depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Thomas Hagen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1965 to July 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A claim for service connection for PTSD was received in May 2012.

In April 2015, the Board remanded the issue of service connection for an acquired psychiatric disorder for additional development.  A November 2015 rating decision granted service connection for unspecified anxiety disorder.  In January 2016 correspondence, the representative indicated that, because service connection for anxiety disorder had been granted, the Veteran was withdrawing the substantive appeal with respect to the remaining issue of service connection for an acquired psychiatric disorder (other than anxiety disorder), to include PTSD and depressive disorder, NOS.  As such, any discussion with regard to compliance with the Board's remand instructions is rendered moot.      

In March 2015, the Veteran testified at a Board videoconference hearing at the local RO in St. Paul, Minnesota, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  





FINDING OF FACT

In a January 2016 written statement, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal as to the issue of service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  As the withdrawn issue is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

On January 13, 2016, prior to the promulgation of a decision by the Board, a written statement was received from the representative indicating that the Veteran was withdrawing the appeal for service connection for an acquired psychiatric disorder (other than unspecified anxiety disorder), to include PTSD and depressive disorder, NOS; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, given this action, the Board does not have jurisdiction to review the appeal further with respect to this issue and it will be dismissed.    


ORDER

The appeal for service connection for an acquired psychiatric disorder (other than unspecified anxiety disorder), to include PTSD and depressive disorder, NOS, having been withdrawn, is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


